Citation Nr: 1820451	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  16-07 344	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for vertigo and Meniere's disease.

3.  Entitlement to an evaluation in excess of 10 percent prior to June 23, 2015, and in excess of 20 percent thereafter for service-connected degenerative arthritis of the lumbar spine with intervertebral disc syndrome.

4.  Entitlement to an evaluation in excess of 40 percent for service-connected radiculopathy of the left lower extremity.

5.  Entitlement to an evaluation in excess of 40 percent for service-connected radiculopathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney

ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to October 1959 and from June 1965 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2015 and November 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 


FINDING OF FACT

In January 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met with respect to all of the issues on appeal.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In correspondence dated in January 2018, the Veteran, through his attorney, withdrew his appeal for all issues.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



		
J.W. ZISSIMOS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


